THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: May 24, 2019

                                                   G. Michael Halfenger
                                                   Chief United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

               Michael Gral,                              Case No. 16-21329-GMH

                   Debtor.                                Chapter 7



AMENDED ORDER SETTING JUNE 6, 2019, AS THE DEADLINE TO OBJECT TO
THE CHAPTER 7 TRUSTEE’S APPLICATIONS TO EMPLOY NATHANIEL CADE,
 JR., AND CADE LAW GROUP, LLC AS ATTORNEY FOR THE TRUSTEE AND
          SETTING A JUNE 12 HEARING ON THE APPLICATIONS



         On May 13, 2019, the chapter 7 trustee filed an application to employ Nathaniel

Cade, Jr., and Cade Law Group LLC as attorney for the trustee to represent the trustee in

adversary proceeding number 17-2277. ECF No. 1665. On May 16 the trustee filed a

second application to employ Nathaniel Cade, Jr., and Cade Law Group LLC as attorney

for the trustee to “[r]ecover asset on behalf of the bankruptcy estate.” ECF No. 1666, at 2.

         Local Rule 2014(c) requires the trustee to serve the application on the United States




              Case 16-21329-gmh       Doc 1673    Filed 05/24/19      Page 1 of 2
trustee and the debtor with notice of a 14-day objection period. The record does not

demonstrate that the trustee provided the required notice of the objection deadline.

       If a party in interest seeks to have the court consider an objection to the either

application, it must file and serve that objection on or before **June 6, 2019.**

       The court will hold a hearing on both applications on June 12, 2019 at 4:00 p.m.

Parties may appear in person or by telephone. To appear by telephone, you must call the

Court conference line at 1-888-684-8852, and enter access code 7183566 before the

scheduled hearing time.



                                           #####




            Case 16-21329-gmh       Doc 1673       Filed 05/24/19   Page 2 of 2
